       Case 1:20-cv-09216-SHS Document 16 Filed 04/13/21 Page 1 of 1

Morgan Lewis

Michael F. Fleming
+1.212.309.6000
michael.fleming@morganlewis.com

April 13, 2021


Via ECF                                                                MEMO ENDORSED
The Honorable Sidney H. Stein
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:      Romero v. Colgate-Palmolive Company, No. 1:20-cv-09216-SHS
         Request to Extend Stay and Adjourn Conference

Dear Judge Stein:

We represent defendant Colgate Palmolive Company (''Defendant'') in the above-referenced action.
Pursuant to Your Honor's Individual Practices, we write with the consent counsel for Plaintiff Josue
Romero (''Plaintiff''), respectfully to request that the Court (a) stay all pending deadlines in this
case for an additional 30 days, and (b) adjourn the Initial Conference scheduled for April 16, 2021
to a date and time after the 30 day stay that is convenient to the Court. In support of this
request, counsel for Defendant states that this request is needed for the parties to comply with the
terms of their agreement and the parties anticipate filing the stipulation of dismissal on or before
May 1, 2021. This is Defendant's second request to stay deadlines to permit the parties to finalize
the terms of their agreement and submit a stipulation of dismissal. The Court granted each of the
prior requests. As noted above, Plaintiff's counsel consents to this request.

We thank the Court in advance for its consideration of this request.

Respectfully submitted,
/s/ Michael F. Fleming
Michael F. Fleming

Attorney for Defendant

cc: All Counsel of Record (via ECF)

  The last day for defendant to respond to the complaint is extended to May 13, 2021, at 11:00
  a.m. The pretrial conference is adjourned to May 13 at 10:00 a.m.

  Dated: New York, New York
         April 13, 2021



                                                   Morgan, Lewis & Bockius    LLP

                                                   101 Park Avenue
                                                   New York, NY 10178-0060          0 +1.212.309.6000
                                                   United States                    0 +1.212.309.6001
